Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 1 of 15   PageID #:
                                  10645


                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 MARTY WALSH, Secretary of     )          CIVIL NO. 18-00155 SOM-WRP
 Labor, United States          )
 Department of Labor,          )          ORDER GRANTING MOTION FOR
                               )          ENTRY OF CONSENT JUDGMENT
           Plaintiff,          )          BETWEEN THE GOVERNMENT AND
                               )          THE SAAKVITNE DEFENDANTS BUT
      vs.                      )          DELAYING ENTRY OF CONSENT
                               )          JUDGMENT;
 NICHOLAS L. SAAKVITNE, an     )
 individual; NICHOLAS L.       )          ORDER DENYING MOTION FOR
 SAAVITNE, A LAW CORPORATION, )           ENTRY OF BAR ORDER
 a California Corporation;     )
 BRIAN BOWERS, an individual; )
 DEXTER C. KUBOTA, an          )
 individual; BOWERS + KUBOTA   )
 CONSULTING, INC., a           )
 corporation; BOWERS + KUBOTA )
 CONSULTING, INC. EMPLOYEE     )
 STOCK OWNERSHIP PLAN,         )
                               )
           Defendants.         )
 _____________________________ )

   ORDER GRANTING MOTION FOR ENTRY OF CONSENT JUDGMENT BETWEEN THE
    GOVERNMENT AND THE SAAKVITNE DEFENDANTS BUT DELAYING ENTRY OF
    CONSENT JUDGMENT; ORDER DENYING MOTION FOR ENTRY OF BAR ORDER


 I.          INTRODUCTION.

             Brian Bowers and Dexter C. Kubota operated Bowers +

 Kubota Consulting, Inc. (the “Company”).        Bowers and Kubota

 created an Employee Stock Ownership Plan called Bowers + Kubota

 Consulting, Inc. Employee Stock Ownership Plan (the “ESOP”),

 which allegedly paid more money for ownership of the Company than

 it was worth.

             In relevant part, the Secretary of Labor (the

 “Government”), proceeding under the Employee Retirement Income
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 2 of 15   PageID #:
                                  10646


 Security Act of 1974 (“ERISA”), is suing Bowers and Kubota, the

 Company, the ESOP, Nicholas L. Saakvitne (the now-deceased first

 trustee of the ESOP whose successor is Sharon L. Heritage), and

 the first trustee’s law firm, alleging that the sale to the ESOP

 improperly benefitted Bowers and Kubota to the detriment of the

 ESOP.

             The Government has settled its claims against Heritage

 and Saakvitne’s law firm (collectively, “Saakvitne Defendants”)

 and seeks to have this court enter a Proposed Consent Order and

 Judgment.    That document is contingent on the filing of a

 Proposed Bar Order.     The Proposed Bar Order prohibits Bowers,

 Kubota, the Company, and the ESOP (the “Nonsettling Defendants”)

 from asserting claims against the Saakvitne Defendants.          The

 court grants the unopposed motion for entry of the Proposed

 Consent Order and Judgment.       However, the court denies the motion

 for entry of the Proposed Bar Order.        Because the motion for

 entry of the Proposed Consent Order and Judgment is contingent on

 the entry of the Proposed Bar Order, the court will not enter the

 Proposed Consent Order and Judgment absent an express request for

 such entry from the Government and the Saakvitne Defendants

 notwithstanding the absence of the Proposed Bar Order.

 II.         BACKGROUND.

             The Government has settled its claims against the

 Saakvitne Defendants for what remains of a $3,000,000 insurance


                                      2
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 3 of 15   PageID #:
                                  10647


 policy.    See ECF No. 398, PageID # 9002 (stating that there is “a

 $3 million wasting insurance policy”).        Insurance proceeds from

 the $3 million policy are being used to pay for this litigation,

 meaning that the amount of insurance proceeds available to pay

 for any successful claim will decrease as litigation costs

 increase.    See id.

             According to Paragraph C of the Proposed Consent Order

 and Judgment, the Saakvitne Defendants and the Government agree

 to use the insurance proceeds to pay for the following: $50,000

 for legal costs and $1,800,000 plus what ever remains of the

 insurance policy to settle the claims.        According to Paragraphs

 II(A) and (C) of the agreement, $1,458,000 will be paid to the

 “ESOP” and $292,000 will be paid to the Government as a penalty.

 According to Paragraph II(E) of the agreement, 80 percent of any

 remaining insurance policy proceeds and any unused money set

 aside for attorneys’ fees will be paid to the ESOP, and 20

 percent to the Government as a penalty.

             According to Paragraphs III(A) and (C) of the Proposed

 Consent Order and Judgment, the Saakvitne Defendants agree:

 1) that they have not and will not seek contribution or

 indemnification from the Company or the ESOP for money paid to

 settle the claims; and 2) that they will not assert any claims

 against the Company or the ESOP arising or accruing before the




                                      3
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 4 of 15   PageID #:
                                  10648


 date of the Consent Order and Judgment relating to the stock

 purchase agreement at issue in this case.

             Paragraph IV(A) of the Proposed Consent Order and

 Judgment provides that it is a full, final, and complete

 resolution of the claims between the Government and the Saakvitne

 Defendants.”    Paragraph IV(D) of the Proposed Consent Order and

 Judgment further provides, “Nothing in this Consent Order and

 Judgment shall preclude the [Government] from initiating or

 continuing any audit or investigation, or from pursuing any

 claims or actions, against any entities or persons relating to

 any ERISA-covered plan.”      Instead, those claims are “expressly

 preserved.”    Paragraph VII(B) similarly states, “Nothing in this

 Consent Order and Judgment shall limit or impair the

 [Government’s] rights of claims for recovery and equitable relief

 against Defendant Brian J. Bowers, Defendant Dexter C. Kubota, .

 . . [the Company, and the ESOP,] or its insurers, including

 rights to attorney’s fees and costs in the lawsuit.”          In

 Paragraph III(D), the Saakvitne Defendants agree to cooperate

 with the Government with respect to the litigation in this

 matter.

             According to Paragraph B, the Consent Order and

 Judgment is contingent on the entry of the Proposed Bar Order.

             Paragraph 1 of the Proposed Bar Order seeks to bar and

 enjoin the Nonsettling Defendants from asserting claims of


                                      4
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 5 of 15   PageID #:
                                  10649


 contribution and indemnification that arise from or in any way

 relate to the claims released in the Consent Order and Judgment.

 Paragraph 2 of the Proposed Bar Order similarly bars claims by

 the Saakvitne Defendants against the Nonsettling Defendants.

             Paragraph 3 of the Proposed Bar Order is intended to

 alleviate any prejudice to the Nonsettling Defendants by

 providing that, if the Government recovers damages arising from

 or relating to the released claims, any judgment “shall be

 reduced by an amount equal to the greater of (a) the amount that

 represents the proportional share, attributable to the Saakvitne

 Defendants, of losses or damages, if any, or (b) the total

 Restoration Amount that the Saakvitne Defendants are required to

 restore pursuant to the Consent Judgment.”

             Paragraph 5 of the Proposed Bar Order provides that it

 shall not be construed as indicating that ERISA provides

 contribution or indemnity rights among fiduciaries.

 III.        ANALYSIS.

             A.    The Court Grants the Motion for Entry of the
                   Consent Judgment and Order But Denies the Motion
                   for Entry of the Bar Order.

             Bowers and Kubota do not object to the entry of the

 Proposed Consent Order and Judgment, except insofar as it

 contemplates entry of the Proposed Bar Order, which they oppose

 in part.    See ECF No. 416, PageID # 9262.       No other party opposes

 the entry of the Proposed Consent Order and Judgment.          Thus, the


                                      5
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 6 of 15   PageID #:
                                  10650


 court grants as unopposed the motion for entry of the Proposed

 Bar Order and Judgment.      However, the court delays entry of the

 Proposed Consent Order and Judgment pending guidance from the

 Government and the Saakvitne Defendants as to whether they

 continue to seek entry of that document in the face of this

 court’s decision declining to enter the Proposed Bar Order.

             The Ninth Circuit recognizes “an overriding public

 interest in settling and quieting litigation.”         Franklin v.

 Kaypro Corp., 884 F.2d 1222, 1229 (9th Cir. 1989).         Nevertheless,

 it notes that:

             obtaining a settlement in multi-party
             litigation may be quite complex. The facts
             specified in the pleadings may give rise to
             cross claims or counterclaims based on
             contribution or indemnity. In such cases,
             settling defendants cannot obtain finality
             unless a “bar order” is entered by the court.
             In essence, a bar order constitutes a final
             discharge of all obligations of the settling
             defendants and bars any further litigation of
             claims made by nonsettling defendants against
             settling defendants.

 Id. at 1225.    Without a bar order, a settling defendant in a

 multi-defendant case would be “courting disaster.”          Id. at 1229.

 Notwithstanding the “overriding public interest” in settling

 claims, this court must ensure that partial settlements do not

 prejudice nonsettling defendants.

             A court may issue a bar order with respect to

 contribution and indemnity claims when: (1) a settlement is in

 good faith and (2) the nonsettling parties are not prejudiced,

                                      6
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 7 of 15   PageID #:
                                  10651


 because, for example, a “proportionate share” approach is used to

 determine the liability of the nonsettling parties for

 contribution and indemnity claims.        See In re Consol. Pinnacle W.

 Secs. Litig., 51 F.3d 194, 196-197 (9th Cir. 1995) (examining

 whether “the Nonsettlors are left in the same position they would

 have been in if the other parties had not settled” (quotation

 marks and citation omitted)); accord Renfrew v. Toms, 109 F.

 App’x 143, 146 (9th Cir. 2004) (“Bar orders are appropriate so

 long as the court finds that (1) the settling defendants are

 settling in good faith, and (2) a ‘proportionate share’ approach

 is used at trial to determine the liability of non-settling

 defendants.”); see also Waller v. Fin. Corp. of Am., 828 F.2d

 579, 583 (9th Cir. 1987) (stating that nonsettling parties lack

 standing to challenge a partial settlement unless they can

 demonstrate “some form of legal prejudice as a result of the

 settlement”).

             In evaluating partial settlements, the Ninth Circuit

 has rejected an offset approach to alleviating prejudice.            Under

 that approach,

             the entire amount of damage is determined at
             a full trial, the settlement amount is
             deducted from that amount, and the
             nonsettling defendants are required to pay
             the remainder.” Id. at 1230. Plaintiffs may
             be tempted to engage in collusion with
             certain defendants. By accepting a low
             partial settlement, plaintiffs would be able
             to fund further litigation with no diminution
             of the total amount eventually received.

                                      7
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 8 of 15   PageID #:
                                  10652


             Similarly, plaintiffs could effect low
             settlements with defendants who had limited
             resources, and thereby force wealthier defendants to pay more than

 Id.   The Ninth Circuit noted that, under the offset approach, a

 good faith hearing would require a pretrial evidentiary hearing

 that would negate the benefits of settling. Id.         Additionally, a

 settling defendant might settle for less because the plaintiff

 would not have to fully litigate the matter.         In that case, under

 the offset approach, nonsettling defendants would be forced to

 pay for the discount.      Id.

             Instead of the offset approach, the Ninth Circuit has

 approved of a proportional approach where

             a partial settlement [is] approved by the
             district court under Rule 23. Nonsettling
             defendants are then barred from further
             rights of contribution from the settling
             defendants. At trial, the jury is asked not
             only to determine the total dollar damage
             amount, but also the percentage of
             culpability of each of the nonsettling
             defendants as well as that of the settling
             defendants. Nonsettling defendants as a
             whole will then be required to pay the
             percentage of the total amount for which they
             are responsible. The nonsettling defendants
             will be jointly and severally liable for that
             percentage, and will continue to have rights
             of contribution against one another.

 Id.   Because the right to contribution is an equitable doctrine,

 apportioning damages on the basis of relative culpability is

 appropriate.    Id.   The proportional approach serves “the

 statutory goal of punishing each wrongdoer, the equitable goal of



                                      8
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 9 of 15   PageID #:
                                  10653


 limiting liability to relative culpability, and the policy goal

 of encouraging settlement.”       Id.

             In the present case, there is no contention that the

 settlement was not in good faith.        Accordingly, this court

 examines whether the Nonsettling Defendants are or are not

 prejudiced.    See In re Consol. Pinnacle W. Secs. Litig., 51 F.3d

 at 196-197.    With respect to potential contribution claims,

 Paragraph 3 of the Proposed Bar Order provides that any judgment

 in the Government’s favor against the Nonsettling Defendants

 “shall be reduced by an amount equal to the greater of (a) the

 amount that represents the proportional share, attributable to

 the Saakvitne Defendants, of losses or damages, if any, or

 (b) the total Restoration Amount that the Saakvitne Defendants

 are required to restore pursuant to the Consent Judgment.”           For

 purposes of contribution, this apportionment protects the

 Nonsettling Defendants by limiting their liability, assuming the

 scheduled nonjury trial results in a proportionate share

 determination.

             The Nonsettling Defendants seek to preserve the

 possibility of filing future indemnity claims.         Courts recognize

 not only express contracts of indemnity but also equitable

 implied indemnity when indemnification is implied from a contract

 that does not expressly mention indemnity.         See Singh v. John

 Gargas Landslide Repairs, 588 F. Supp. 1359, 1362 (C.D. Cal.


                                      9
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 10 of 15   PageID #:
                                  10654


  1984).   Courts also recognize that a party may have a right to

  indemnity “when justice demands there be the right.”          Schweber

  Elecs. v. Nat'l Semiconductor Corp., 174 Ariz. 406, 410, 850 P.2d

  119, 123 (Ct. App. 1992) (citing Restatement of Restitution,

  section 76 (1937)).     At the hearing on the present motions,

  Bowers and Kubota indicated that there is no express contract of

  indemnity.    Bowers and Kubota’s Opposition to the motions does

  not claim that they have indemnity rights that would be

  extinguished by the Proposed Bar Order.        They also failed to

  identify circumstances from which an indemnity agreement might be

  implied or equitably justified.

              Given the breadth of the Proposed Bar Order, however,

  the court is concerned that it potentially prejudices the

  Nonsettling Defendants by encompassing independent claims, not

  just conventional claims for contribution and indemnity.

  Accordingly, this court is not persuaded that the Nonsettling

  Defendants “are left in the same position they would have been in

  if the other parties had not settled.”        In re Consol. Pinnacle W.

  Secs. Litig., 51 F.3d at 196-197 (quotation marks and citation

  omitted).    In re Heritage Bond Litigation, 546 F.3d 667 (9th Cir.

  2008), is instructive on this point, even though it arose under

  different circumstances.      That case involved the settlement of a

  complex securities fraud case in which bar orders issued

  prohibiting nonsettling defendants from asserting future claims


                                      10
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 11 of 15   PageID #:
                                  10655


  against settling defendants “arising out of or related to . . .

  any of the transactions or occurrences alleged.”         Id. at 670.

  The Ninth Circuit held that the bar orders were improperly broad

  and that, under the Private Securities Litigation Reform Act of

  1995 and California Civil Code of Civil Procedure section 877.6,

  “the orders should have been limited to claims for contribution

  and indemnity or disguised claims for such relief.”         Id.

  Instead, the bar orders in the case were impermissibly broad

  because they also barred independent claims, which the Ninth

  Circuit defined as “those where the injury is not the

  non-settling defendant’s liability to the plaintiff.”          Id. at

  671; see also id. at 677-79.      Focusing on whether independent

  claims were barred, the Ninth Circuit ruled that only claims of

  contribution and indemnity (and disguised claims of contribution

  and indemnity) could fall within a bar order.         Id. at 679.

             Paragraph 1 of the Proposed Bar Order bars and enjoins

  the Nonsettling Defendants

             from presenting in this action, or in any
             other action, proceeding, administrative
             agency or any other forum, against the
             Saakvitne Defendants any claim for
             contribution or indemnification, however
             denominated and regardless of the
             allegations, facts, law, theories, or
             principles, that arise from or relate in any
             way to the Secretary’s claims released in the
             Consent Judgment.

  ECF No. 399-1, PageID # 9023.



                                      11
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 12 of 15   PageID #:
                                  10656


             The express terms of the Proposed Bar Order invite

  disputes about whether a future claim is limited to one for

  contribution and indemnity, or whether the future claim is an

  independent claim.     The Proposed Bar Order purports to cover

  claims “however denominated and regardless of the allegations,

  facts, law, theories, or principles, that arise from or relate in

  any way to” the claims being settled.       To the extent the Proposed

  Bar Order seeks to draw within the purview of contribution and

  indemnity claims even independent claims, it does not leave the

  Nonsettling Defendants “in the same position they would have been

  in if the other parties had not settled.”        In re Consol. Pinnacle

  W. Secs. Litig., 51 F.3d at 196-197 (quotation marks and citation

  omitted); In re Heritage Bond Litig., 546 F.3d at 679-80.            It

  risks extinguishing Nonsettling Defendants’ claims without

  compensation.

             In declining to enter the Proposed Bar Order, the court

  is not adopting Bowers and Kubota’s contention that the Proposed

  Bar Order affects rights under a tolling agreement they entered

  into with the Saakvitne Defendants.       The tolling agreement was

  intended to stop the running of the limitations period for

  claims.   The breach of the tolling agreement is the only express

  contract specifically identified in Bowers and Kubota’s

  Opposition.     See ECF No. 416, PageID # 9264.     However, Bowers and




                                      12
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 13 of 15   PageID #:
                                  10657


  Kubota conceded at the hearing on the present motions that the

  tolling agreement is no longer in effect.

             Instead, at the hearing on the present motions, the

  Nonsettling Defendants mentioned for the first time that

  Saakvitne and/or his law firm had a contractual duty to maintain

  $3 million in insurance, and that using insurance proceeds to

  settle this case deprives the Nonsettling Defendants of their

  contractual right to have such insurance proceeds available for

  claims they may assert.     Nonsettling Defendants did not point the

  court to anywhere in the record that this contractual provision

  appears.   This court therefore cannot at this point determine

  whether the provision indeed required the maintenance of $3

  million of insurance running in favor of the Nonsettling

  Defendants.    The Saakvitne Defendants, for their part, did not

  protest that there was no such contractual right.

             A claim relating to the breach of an alleged

  contractual requirement that $3 million in insurance be

  maintained may or may not be an independent claim.         At the

  hearing on the motion seeking entry of the Proposed Bar Order,

  this court pressed the Nonsettling Defendants as to the nature of

  claims that they were concerned about preserving.         They responded

  with reference to possible legal malpractice claims.          With no

  cross-claims or third-party claims filed in this action, they

  also mentioned that, if they are ultimately found not liable at


                                      13
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 14 of 15   PageID #:
                                  10658


  all in the present lawsuit, they may commence an entirely new

  action against the Saakvitne Defendants seeking reimbursement of

  attorneys’ fees and costs incurred in this action.         What the

  court is concerned about is the very real possibility that, as

  presented to the court, the Proposed Bar Order will give rise to

  new litigation about whether specific claims are independent or

  are for contribution and indemnity.       This court realizes that it

  could enter the Proposed Bar Order and leave it to a future case

  to resolve that issue.     But this court sees no reason to put its

  stamp of approval on a provision that so loudly cries out for

  further lawsuits.     The burden is on the parties seeking the

  Proposed Bar Order to establish that the Nonsettling Defendants

  are “left in the same position they would have been in if the

  other parties had not settled.”       In re Consol. Pinnacle W. Secs.

  Litig., 51 F.3d at 196-197 (quotation marks and citation

  omitted); In re Heritage Bond Litig., 546 F.3d at 679-80.            The

  movants do not meet their burden.

             Under these circumstances, the court declines to enter

  the Proposed Bar Order notwithstanding the policy of this court

  to promote settlement before trial.       This denial is without

  prejudice to another motion based on a different proposed bar

  order or determination of liability such that the scope of any

  bar is more clearly identified.




                                      14
Case 1:18-cv-00155-SOM-WRP Document 453 Filed 04/22/21 Page 15 of 15             PageID #:
                                  10659


  IV.          CONCLUSION.

               The court grants the request for entry of the Proposed

  Consent Order and Judgment but denies without prejudice the

  request for entry of the Proposed Bar Order.                 The court, however,

  will not enter the Proposed Consent Judgment and Order at this

  time.    Instead, it looks for guidance from the Government and the

  Saakvitne Defendants.         If the parties wish to submit an Amended

  Proposed Bar Order that clearly protects the Nonsettling

  Defendants’ rights to bring independent breach of contract and

  tort claims arising out of the same facts, then this court’s

  analysis of potential prejudice may differ.                 The parties may, of

  course, file a second motion for entry of a bar order once the

  liability of all of the Defendants has been established.



                      IT IS SO ORDERED.

                      DATED: Honolulu, Hawaii, April 22, 2021.




                                   /s/ Susan Oki Mollway
                                   Susan Oki Mollway
                                   United States District Judge


  Stewart v. Heritage, et al., Civ. No. 18-00155 SOM-WRP; ORDER GRANTING MOTION FOR
  ENTRY OF CONSENT JUDGMENT BETWEEN THE GOVERNMENT AND THE SAAKVITNE DEFENDANTS BUT
  DELAYING ENTRY OF CONSENT JUDGMENT; ORDER DENYING MOTION FOR ENTRY OF BAR ORDER




                                            15
